DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
2.	Applicant's request for entry into AFCP 2.0 is acknowledged and accepted.  Accordingly, the Examiner has considered Applicant's amendment under the AFCP 2.0 program.


Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed February 11, 2022 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 12-15, 17-21, and 23-24 and the previous 35 U.S.C. 103 rejections of claims 1-5 and 7-10 have been withdrawn. 

Allowable Subject Matter
4.	Applicant had previously cancelled claims 11, 16, and 22.  
5.	Claims 1-10, 12-15, 17-21, and 23-24 are allowed.
6.	Claims 1-10, 12-15, 17-21, and 23-24 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Chilimbi et al. (U.S. Pat. Pub. 2015/0324690) fails to anticipate or render obvious a navigation device for training a machine learned model, the navigation device comprising at least one sensor configured to generate training data; and wherein the training data is different than training data that is generated and used by other navigation devices that 
Claim 12 is allowed because the closest prior art, Chilimbi et al. (U.S. Pat. Pub. 2015/0324690)  fails to anticipate or render obvious a method for training a machine learned model using a plurality of distributed worker devices, the method comprising: training, by a worker device, a machine learned model using locally generated training data and a set of first parameters, wherein the locally generated training data is generated by and remains on the worker device and is not available centrally for training the machine learned model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 20 is allowed because the closest prior art, Chilimbi et al. (U.S. Pat. Pub. 2015/0324690) fails to anticipate or render obvious a system for training a machine learned model, the system comprising: wherein the plurality of worker devices are configured to train the machine learned model using the set of central parameters and respective sets of locally generated training data, wherein the respective sets of locally generated training data remain on respective worker devices of the plurality of worker devices and is not shared centrally for use in training the machine learned model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/17/2022